DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/23/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,289,094 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 11 and 17, the prior art does not disclose tracing, by the system, an interior ray from the chosen position on the virtual transition surface in the second direction to the closest virtual interior element; assigning, by the system, the unique identifier of said closest virtual exterior element as an attribute to said closest virtual interior element; and indirectly determining, by the system, another element attribute transferred from said closest virtual exterior element to said closest virtual interior element by way of the unique identifier of said closest virtual exterior element. 
 	Regarding claim 15, the prior art does not disclose a system that includes virtual representations of the transition surface and the building's exterior and interior environments, including geometry and material properties of objects that influence a distribution of daylight, diffused light, and artificial luminous flux within the exterior and interior environments; accesses the virtual representations; uses the virtual representations to generate the controller command signals; receives and processes information about the luminaire, including photometric and electrical properties of the luminaire; and uses the information to generate the controller command signals. The allowability, at least in part, resides in these facts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
January 19, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116